Citation Nr: 0213886	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-07 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 27, 2000, 
for a grant of service connection for degenerative joint 
disease (DJD) of the lumbosacral spine, with herniated 
nucleus pulposus (HNP).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which granted service connection for 
DJD of the lumbosacral spine, with HNP, and assigned a 40 
percent rating for that disability, effective from March 27, 
2000.

In addition to the earlier effective date issue, the Board 
notes that the veteran appealed the initial rating of 40 
percent assigned by the RO in the March 2001 rating decision.  
However, the RO thereafter assigned, in November 2001, the 
maximum rating permissible by VA's Schedule for Rating 
Disabilites for that disability (i.e., 60 percent), effective 
from March 27, 2000, and the veteran stated, in a VA Form 21-
4138 that the RO received in December 2001, that he wanted to 
continue his appeal on the earlier effective issue "only."  
Thus, the requisites for the withdrawal of an appealed issue 
have been met, and the Board thus finds that the issue of 
entitlement to a higher initial rating for the service-
connected disability of the lumbosacral spine is no longer 
before the Board, as it has been properly withdrawn.  See 
38 C.F.R. § 20.204(b) (2001).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The RO denied claims for service connection for a 
lumbosacral spine disability in November 1957, November 1962, 
July 1968, and July 1995, and these denials all became final 
because they were never appealed.

3.  The veteran requested the re-opening of his claim for 
service connection for a lumbosacral spine disability on 
March 27, 2000, and an informal claim for this particular 
benefit had not been filed between July 1995 and March 27, 
2000.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than March 27, 2000, for a grant of service connection for 
DJD of the lumbosacral spine, with HNP.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.400(q), (r) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for an 
earlier effective date.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); and 
the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim, 
and of the specific reasons for denying his claim.  First, 
the record shows that the denials of the veteran's claim for 
service connection for a lumbosacral spine disability that 
preceded the March 2001 grant of service connection were all 
accompanied by an explanation to the veteran of the rationale 
for the denials, as well as advice as to his appellate 
rights, which he did not exercise until the year 2000.  
Second, after the veteran filed a request to re-open his 
previously denied claim in March 2000, he was reminded by the 
RO, by letter dated in April 2000, that his claim for service 
connection for back strain had been initially denied in a 
November 1957 rating decision that he never appealed and 
which was, therefore, final.  He was accordingly advised that 
he needed to submit new and material evidence so as to enable 
the RO to re-open his claim and review it on the merits once 
again.  He was specifically advised of the type of evidence 
that he needed to submit in order for the RO to grant the 
benefit sought, and was further notified that the RO would 
make reasonable efforts to help him obtain any evidence 
specifically identified by him which might provide a 
connection between his lumbosacral spine disability and 
service.  Soon thereafter, by letter dated in May 2000, the 
RO informed the veteran that his application was still 
incomplete, and advised him to identify sources of medical 
treatment so that the RO could secure those records, and to 
submit competent evidence showing the claimed nexus between 
his lumbosacral spine disability and service.  The record 
also shows that the RO complied with a request from the 
veteran by forwarding him, in September 2000, a copy of his 
claims folder.

Additionally, in a letter and rating decision both dated in 
September 2000, the RO informed the veteran that his service 
connection claim had been denied.  The full rationale for the 
RO's decision was explained in those documents.  Thereafter, 
the RO scheduled the veteran for a VA medical examination, 
which was conducted in December 2000.  Having noticed that an 
etiology opinion had not been given in the December 2000 VA 
examination report, the RO scheduled the veteran for yet 
another examination, which was conducted in January 2001.  
This time, an etiology opinion was furnished, and the RO 
granted service connection in the March 2001 rating decision 
hereby on appeal.  Having the veteran filed his Notice of 
Disagreement with the effective date assigned by the RO in 
the March 2001 rating decision, the RO explained to him the 
rationale for the assignment of the March 27, 2000, effective 
date, in the Statement of the Case (SOC) that was furnished 
to the veteran in August 2001.  In that SOC, the RO also 
informed the veteran of its re-defined duties to assist and 
notify under the VCAA, and of every claimant's duties to 
submit completed applications for VA benefits.  More 
recently, the RO provided the veteran's private attorney with 
a copy of the veteran's claims file, as noted in a letter to 
the attorney that was dated in May 2002.  The veteran has 
also been provided with opportunities to submit oral 
testimony before VA officials, which he did at an RO hearing 
that was held before a Decision Review Officer in October 
2001, and before a Member of the Board, at the 
videoconference hearing that was held in March 2002 before 
the undersigned.  He was also granted, in May 2002, a 30-day 
extension to review his hearing transcript, but he did not 
respond or offer any additional argument within that 
timeframe.  The veteran has also submitted, very recently, 
duplicates of some of his service medical records, and this 
evidence has been associated with his claims folders.

The Board notes that the veteran has not provided any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available but not 
yet part of the record.  Thus, no additional assistance to 
the veteran is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background and legal analysis

A review of the veteran's claims files reveals that the RO 
denied service connection for lumbosacral strain and a 
ruptured back vertebra in a November 1957 rating decision, 
for which the veteran never filed an "application for 
review," i.e., did not appeal.  Thus, that decision is final 
and binding as to all VA field offices based on evidence on 
file at the time the veteran was notified of the decision, 
and is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  See 
38 U.S.C. § 709 (1952); and Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008.  The RO thereafter confirmed its prior denial of the 
veteran's claim in confirmed rating decisions dated in 
November 1962 and July 1968, which the veteran did not appeal 
either.  Thus, both decisions are also final and binding as 
to all VA field offices based on evidence on file at the time 
the veteran was notified of the decision, and are not subject 
to revision on the same factual basis except by a duly 
constituted appellate authority.  See 38 U.S.C. § 4005(b) 
(1958), 38 U.S.C. § 4005(c) (1964); and 38 C.F.R. § 3.104 
(1956, Supp. 1962), 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1968).

In a July 1995 letter to the veteran, the RO confirmed once 
again its prior denials of the veteran's claim for service 
connection for a lumbosacral spine disability, based on the 
absence of new and material evidence.  The veteran did not 
appeal this decision either, so that decision, like the ones 
preceding it, is final and binding as to all VA field offices 
based on evidence on file at the time the veteran was 
notified of the decision, and is not subject to revision on 
the same factual basis except by a duly constituted appellate 
authority.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995).
 
Once a decision is final, VA has no jurisdiction to once 
again consider the claim on the merits, unless the veteran 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for the 
Federal Circuit has specifically held that the Board may not 
consider the merits of a previously and finally disallowed 
claim unless new and material evidence is presented.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

It is not disputed that the veteran requested the re-opening 
of his claim for service connection for a lumbosacral spine 
disability on March 27, 2000.  The RO re-opened his claim in 
a September 2000 rating decision, but denied the claim on the 
merits.  Thereafter, as noted earlier, the RO granted service 
connection, in the March 2001 rating decision hereby on 
appeal.  The grant was based on the RO's finding that the 
preponderance of the evidence, which included a January 2001 
opinion from a VA physician establishing the likelihood of 
there being a nexus between the current disability and 
service, favored the veteran's claim.

The veteran has expressed his disagreement with the effective 
date assigned by the RO in its March 2001 rating decision and 
has essentially stated, in his multiple statements of record, 
which include his testimonies of October 2001 and March 2002, 
and the two bound volumes titled "Notice of Disagreement," 
dated in October 2001 and March 2002, that he believes that, 
since his problems with his lower back were first documented 
during service, he is entitled to be service-connected back 
to October 1957.  It is noted that the veteran was 
specifically asked by the undersigned, at the March 2002 
videoconference hearing, to clarify whether he was claiming 
clear and unmistakable error in the original rating decision 
of November 1957, but he indicated that he was not.  (See 
page 24 of the transcript of that hearing.)

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.400 (2002).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened 
after final disallowance, or a claim for increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400 (2002).  (emphasis added).

The effective date of a grant of direct service connection 
shall be the day following separation from active military 
service or the date when entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, date of receipt of the claim, or date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2002).

The effective date of a re-opened claim will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is later, except as provided in § 20.1304(b)(1).  
See 38 C.F.R. § 3.400(r) (2002).  The Board notes that the 
exception provided in Section 20.1304(b)(1) essentially 
refers to cases in which the Board has not accepted 
additional evidence submitted after the expiration of the 90-
day period following notification of certification of the 
appeal, and that evidence is thereafter found to be the basis 
for an allowance.  This is an exceptional circumstance that 
is not present in the present case.  Therefore, this 
exception is not applicable to the matter on appeal.

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see also 38 C.F.R. § 3.151(a), and Mitscher v. West, 
13 Vet. App. 123, 127 (1999).  Both statutes referred to 
above (§ 5110 and § 5101) "clearly establish that an 
application must be filed."  Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993), citing Wells v. Principi, 3 Vet. App. 307 
(1992).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2002).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In the present case, the veteran filed his claim for service 
connection before the expiration of the one-year period 
immediately following his separation from active military 
service.  If he had timely appealed the November 1957 rating 
decision which denied his original claim, the effective date 
of the grant of service connection in this case would have 
been the day after his separation from active military 
service, or the date when entitlement arose, whichever was 
later, as provided by § 3.400(b)(2)(i).  However, the veteran 
did not appeal that rating decision, and so it became final.  
Similarly, he did not appeal the denials rendered by the RO 
years after, in 1962, 1968, and 1995.  Since the grant of 
service connection in this case was based on a re-opened 
claim due to new and material evidence, the effective date in 
this case has, therefore, to be assigned based on the 
provisions of § 3.400(q)(2) and (r), which means that the 
effective date will be either the date when the re-opened 
claim was received (March 27, 2000), or the date when 
entitlement arose.

Regarding the date of receipt of the claim, it remains to be 
determined whether the veteran submitted an informal claim 
for service connection for a lumbosacral spine disability at 
any time between July 1995 (the date of the last final denial 
of his claim) and March 27, 2000 (the date of the receipt of 
his formal claim to re-open).  If it were shown that he did, 
then an effective date earlier than March 27, 2000, might be 
warranted.

The record shows that the veteran did not submit an informal 
claim for service connection for a lumbosacral spine 
disability between July 1995 and March 27, 2000:  An informal 
claim was not submitted under 38 C.F.R. § 3.155 because no 
communication was ever filed between both dates indicating 
the veteran's intent to re-apply for service connection for a 
lumbosacral spine disability.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed," and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition 
that VA is not required to do a "prognostication" or 
"conjure up" issues that were not raised by the appellant, 
but to review issues reasonably raised by the substantive 
appeal).  These cases make it evident that a veteran's 
service medical records cannot be construed as constituting 
an informal claim for service connection.  A claimant still 
has to let it be known, in some way, that he is seeking 
service connection for a particular disability before it can 
be concluded that any statement to that effect is considered 
an informal claim.

An informal claim was not submitted under 38 C.F.R. § 3.157 
either because, insofar as the veteran had not been granted 
service connection for a lumbosacral spine disability prior 
to March 27, 2000, a mere review of medical records dated 
prior to that date could not have been construed as an 
informal claim under § 3.157. See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Had this been a claim for an increased 
rating for an already service-connected disability (which 
this was not), and had the file included medical evidence 
showing treatment for such disability prior to March 27, 
2000, the Board could have found that that record constituted 
an informal claim for an increased rating, and could have 
adjusted the effective date assigned in this case 
accordingly.

Having determined that the veteran's claim for service 
connection for a lumbosacral spine disability was submitted 
on March 27, 2000, a finding as to when entitlement to this 
benefit arose is unnecessary insofar as, per the applicable 
regulation, an effective date earlier than March 27, 2000, 
would not be warranted:  As indicated earlier, the effective 
date in cases where service connection has been granted after 
the claim has been re-opened shall be the date of the filing 
of the claim or the date when entitlement arose, whichever is 
later.

In short, the record shows that the RO denied claims for 
service connection for a lumbosacral spine disability in 
November 1957, November 1962, July 1968, and July 1995, which 
became final because they were never appealed; that the 
veteran's formal request to re-open his claim was received by 
the RO on March 27, 2000; and that an informal claim for this 
particular benefit was never filed between July 1995 and 
March 27, 2000.  In view of this finding, the Board concludes 
that there is no legal entitlement to an effective date 
earlier than March 27, 2000, for a grant of service 
connection for DJD of the lumbosacral spine, with HNP.

Though it has been requested that the Board resolve any doubt 
in favor of the veteran, the Board finds that a clear 
preponderance of the evidence is against the veteran's claim.  
The benefit-of-doubt rule does not apply when the Board finds 
that a preponderance of the evidence is against the claim.  
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)


ORDER

An effective date earlier than March 27, 2000, for a grant of 
service connection for DJD of the lumbosacral spine, with 
HNP, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

